By the Court, Bronson, J.
When the plaintiff had proved that the defendants were found taking away and disposing of his property, of which he had just before been in possession, it was enough to cast the burden on the defendants of showing how they came to the possession of the property. We are not to presume that the horses strayed from the plaintiff, or that the defendants got them by purchase or bailment. There was not only evidence enough to carry the cause to the jury, but if that evidence was not answered, the plaintiff would clearly be entitled to a verdict in his favor.
Judgment reversed.